Citation Nr: 0527012	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  05-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

Based on a September 7, 2005 motion, this appeal has been 
advanced on the docket because of the veteran's age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is no competent medical evidence of record that 
relates the veteran's currently diagnosed low back disorder 
to his military service.  

3.  There is no competent medical evidence of record that 
relates the veteran's currently diagnosed bilateral knee 
disorder to his military service.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

To fulfill VA's duty to notify, the RO sent correspondence 
dated in March 2004 that apprised the veteran of the 
information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he was 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The March 2004 VCAA notice advised the veteran 
what the evidence must show to support his claims for 
service-connected compensation benefits.    

The Board acknowledges that the March 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in his possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2004).  However, the RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Mayfield, 19 Vet. App. at 126. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2004 rating decision, and the July 2005 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach those decisions.  The 
July 2005 SOC also provided the veteran with notice of the 
laws and regulations pertinent to his claims.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its duty to assist, the RO obtained the veteran's 
private medical records dated from March 1974 to April 2004 
and available service records.  

In the March 2004 VCAA notice, the RO informed the veteran of 
the "strong possibility" that his service medical records 
had been destroyed in a fire, requested any military service 
medical records in the veteran's possession, and asked that 
the veteran provide information needed to reconstruct his 
medical data.  Later that month, the National Personnel 
Records Center (NPRC) confirmed that the veteran's service 
medical records were fire-related.   In correspondence dated 
in June 2004, the RO advised the veteran that his service 
medical records were presumed destroyed and asked him to 
submit additional service medical records.  The record 
reflects that the veteran did not submit his service medical 
records and did not provide the information requested to 
reconstruct the medical data pertaining to his knee and back 
claims.  The Board observes that the veteran's service 
qualification record and separation examination report are of 
record.  Based on the foregoing actions, the Board finds that 
the RO conducted an exhaustive search and associated any 
available service records with the claims file.  The Board 
also finds that further efforts to obtain outstanding service 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.    


II.	Service Connection for Low Back Disorder

Evidence

In his VA 9 Form filed in August 2005, the veteran contended 
that he injured his back while servicing airplanes during 
World War II.  

The veteran's service qualification record reveals that the 
veteran served as an  airplane maintenance technician.  

No musculoskeletal defects or back injuries were noted on the 
June 1946 separation examination report.   

Private medical records dated from March 1974 to April 2004 
describe the veteran's treatment for pain in his lower back.  

In April 1997, the veteran presented to the clinic with 
complaints of pain in the lower back.  The examiner noted 
that the veteran most likely demonstrated osteoarthritis.  

In February 1999, the examiner noted that the veteran 
reported that he experienced pain in his lower back 
particularly when trying to carry heavy objects.  X-rays of 
the lumbar spine revealed a "grade I spondylolisthesis of 
L4, 5 probably of a degenerative nature."  

A June 1999 private medical record reports that the veteran 
did not recall having sustained trauma to his back.  
Examination of the veteran revealed tenderness over his 
sacroiliac areas up into his lower back over the lower lumbar 
area.  The veteran demonstrated some spasm in the paraspinal 
muscles in that area.  The examiner noted that the veteran 
had degenerative osteoarthritis in his lower back.  He also 
wrote that there was possible impingement with radicular 
pain.     

A March 2000 private medical record notes that the veteran 
complained of back pain.  It is noted that the veteran 
"probably strained" his lower back during a fall that had 
occurred the previous week.  

In April 2000, an examiner noted that the veteran had a 
history of back pain.  The veteran reported that he had 
experienced back pain for "quite sometime" and that it 
"comes and goes."  The examiner concluded that the veteran 
suffered from "low back pain, possible impingement 
syndrome."  

Also, an April 2000 medical report report that the veteran 
had recently reported also experiencing a "sharp and 
burning" pain that radiated down his left leg to the calf.    

A May 2000 private medical record shows a diagnosis of 
chronic low back and spinal stenosis with degenerative 
listhesis of L4-L5.   

A June 2000 medical report noted that the veteran showed 
lumbar spinal stenosis. 

A March 2004 x-ray report reveals that moderate degenerative 
changes were shown throughout the veteran's lumbar spine.  

The veteran filed his service connection claim for a "low 
back condition" in March 2004.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     

Analysis

There is ample medical evidence of record that the veteran 
currently suffers from a low back disorder.  Private 
treatment records reveal several years of treatment for low 
back pain.  Most recently, a March 2004 x-ray report notes 
that the veteran shows moderate degenerative changes in the 
lumbar spine.  Thus, the evidence shows a current disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).   

Although the veteran contends that his low back disorder is 
related to a back injury sustained during service, there are 
no notations of a back injury on the June 1946 separation 
examination report.  In addition, no other medical evidence 
of record shows that the veteran injured his back in service.  
The record reflects that the veteran first complained of low 
back pain in 1997, approximately 51 years after service.  
Therefore, the evidence does not show that a low back 
disorder was identified during service or that degenerative 
changes in the lumbar spine manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).    

Moreover, there is no competent medical evidence of record 
showing that the veteran's current low back disorder is 
related to service.  The private medical records do not offer 
an opinion regarding the etiology of the veteran's back 
disorder, and the medical evidence of record does not 
otherwise show a relationship between the veteran's low back 
disorder and his service.    

Therefore, the Board finds that there is no competent medical 
evidence of record that the veteran sustained a back injury 
in service or that an in-service back injury resulted in his 
current low back disorder.  As a result, the Board finds that 
service connection for a low back disorder is not warranted.  


III.	Service Connection for Bilateral Knee Disorder

Evidence

In the VA 9 Form filed in August 2005, the veteran contends 
that he was exposed to severe cold during the winter of 1945-
46 during service.  He further explained that he complained 
of constant knee pain that winter to his flight surgeon and 
was treated by a doctor on many occasions for knee pain 
during service.  

No musculoskeletal defects or knee problems were noted on the 
June 1946 separation examination report.   

Private medical records dated from March 1974 to April 2004 
describe the veteran's treatment for bilateral knee pain.

In December 1987, the veteran complained of morning pain and 
tenderness in both knees.

An August 1995 medical report noted that the veteran reported 
joint pain in his knees.

In April 1997, the veteran presented to the clinic with 
complaints of pain in the knees.  The examiner noted that the 
veteran most likely demonstrated osteoarthritis.   

A June 1998 private medical record reports that the veteran 
complained of right knee discomfort.  The examiner concluded 
that the veteran showed right knee strain.  

A week later, the veteran reported that he was beginning to 
bruise behind the knees.  The veteran was diagnosed with 
degenerative osteoarthritis of the right knee with 
hemarthrosis.  

In February 1999, the examiner wrote that the veteran 
reported the he had pain in both knees "for the past three 
to four years," particularly when he tries to get up out of 
a chair or when climbing and descending stairs.  The examiner 
diagnosed "patella femoral arthritis, both knees" 
additionally noting that "both knees show complete loss of 
the patella femoral articulation."    

An October 2001 medical report notes that the veteran had 
"sore knees."  The examiner attributed the veteran's knee 
pain to osteoarthritis of the knees.  

In February 2004, the veteran complained of bilateral knee 
pain.  The examiner noted that the cause of the veteran's 
knee pain was unknown.  Examination of the veteran's knees 
revealed joint hypertrophy bilaterally "in a rather 
significant fashion."  The assessment was noted as vascular 
insufficiency with etiology undetermined.  

X-rays taken in February 2004 showed findings of mild 
degenerative joint disease changes involving the medial 
compartment of both the right and left knees with a narrowed 
medial knee joint space.  

A private medical record dated in March 2004 reports that x-
rays of the veteran's knees showed some degenerative joint 
disease changes of the knee. 

An April 2004 record notes that the veteran received 
injections bilaterally to relieve pain in his knees due to 
osteoarthrosis.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis  
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     

Analysis

There is ample medical evidence of record that the veteran 
currently suffers from a bilateral knee disorder.  Private 
medical records show that the veteran has received medical 
treatment for knee pain for several years.  An April 2004 
private medical record notes that the veteran has 
osteoarthrosis in both knees.    Thus, a current disability 
is shown by the medical evidence.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).   

The veteran contends that he experienced knee pain in service 
and received treatment on many occasions while in service.  
The veteran's June 1946 separation examination report shows 
no documentation of knee pain.  There is no other medical 
evidence of record showing that the veteran experienced knee 
pain in service.  The record reflects that the veteran first 
complained of bilateral knee pain in  decades after service.  
Therefore, the evidence does not show that a bilateral knee 
disorder was identified during service or that an arthritic 
disorder manifested to a compensable degree within the one-
year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).    

Moreover, there is no competent medical evidence of record 
showing a relationship between the veteran's bilateral knee 
disorder and his military service.  The private medical 
records do not offer an opinion regarding the etiology of the 
veteran's bilateral knee disorder, and the medical evidence 
of record does not otherwise link the veteran's bilateral 
knee disorder to his service.    

Therefore, the Board finds that there is no competent medical 
evidence of record that the veteran experienced knee pain in 
service or that in-service knee pain resulted in his current 
bilateral knee disorder.  As a result, the Board finds that 
service connection for a bilateral knee disorder is not 
warranted.  


In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


